DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lussier (US 2018/0051182).
With regard to claim 1, Lussier discloses an ink jet recording method that uses an ink jet recording apparatus [printing apparatus; Para. 0097] having an ink jet head [Printhead; Para. 0098], the method comprising:
a colored ink adhesion step [forming a colored image; Para. 0097,Para. 0101] of discharging an aqueous colored ink composition containing a coloring material from an ink jet head to adhere to a recording medium [substrate; Para. 0097]; and
a clear ink adhesion step of discharging an aqueous clear ink composition from the ink jet head to adhere to the recording medium [Para. 0102], wherein

the ink jet recording apparatus has a circulation path for circulating the aqueous clear ink composition [path that recirculates ink composition; Para. 0110 & Para. 0134], and
in the clear ink adhesion step, the aqueous clear ink composition circulated in the circulation path is discharged [Para. 0116].
With regard to claim 6, wherein the aqueous clear ink composition contains a nitrogen- containing solvent [Para. 0075].
With regard to claim 7, wherein the recording medium is a low-absorptive recording medium or a non-absorptive recording medium. [substrates to which inkjet printing is well suited (see examples); Para. 0003]
With regard to claim 8, wherein the circulation path includes at least one of a circulation return path for returning the aqueous clear ink composition from the ink jet head [Para. 0103] and a circulation return path for returning the aqueous clear ink composition from an ink flow path for supplying the aqueous clear ink composition to the ink jet head.
With regard to claim 12, wherein the ink jet recording apparatus has the circulation path for circulating the aqueous colored ink composition [collecting and returning non-printing color drops to main fluid supply; Para. 0134, 0158], and
in the colored ink adhesion step, the colored ink composition circulated in the circulation path during recording is discharged [color ink is delivered and ejected from main fluid supply; Para. 0102].
With regard to claim 13, Lussier discloses an ink jet recording apparatus [Para. 0097] that performs recording by the ink jet recording method according to claim 1, the apparatus comprising:
a first ink jet head [printhead; Para. 0098] that discharges an aqueous colored ink composition containing a coloring material [Para. 0084, 0097-0098]to adhere to a recording medium [substrate; Para. 0100];

a circulation path [path that recirculates ink composition; Para. 000134] for circulating the aqueous clear ink composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US 2018/0051182) as applied to claim 1 above, and further in view of Ohta (US 2015/0191031).
With regard to claim 2, Lussier’s modified ink jet recording method discloses all the limitations of claim 1 but does not disclose wherein the aqueous clear ink composition contains 1% by mass or more of the wax particles.
However Ohta teaches an aqueous clear ink composition contains 1% by mass or more of the wax particles. [Para. 0143, 0325]
It would have been obvious to one having ordinary skill in the art to use an aqueous clear ink composition containing wax particles of 1% by mass or more since the wax is provided with a function which adds smoothness and glossiness it would be possible to reduce peeling, scratching or the like of the recording medium [Ohta - Para. 0139].

Claim3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US 2018/0051182).;
With regard to claim 3, Lussier’s modified ink jet recording method discloses all the limitations of claim 1, but does not disclose wherein the wax particles have an average particle diameter of 30 nm to 500 nm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the method of Lussier wax particles having an average particle diameter of 30 nm to 500 nm in the clear ink composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US 2018/0051182) as applied to claim 1 above, and further in view of Tashiro (US 2018/0257388).
With regard to claim 4, Lussier’s modified ink jet recording method discloses all the limitations of claim 1, but does not disclose wherein the aqueous clear ink composition contains resin particles.
However, Tashiro teaches an aqueous clear ink composition contains resin particles [Para. 0199].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an aqueous clear ink composition containing resin particle for dispersion stability of the ink and high glossiness. [Para. 0152].
With regard to claim 5, Lussier’s modified ink jet recording method discloses all the limitations of claim 1, but does not disclose further comprising: adhering a treatment liquid containing a coagulant to the recording medium.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a treatment liquid to the method of Lussier for reducing image bleeding or enhancing the adhesion of liquid to the medium. [Para. 0127]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US 2018/0051182) as applied to claim 1 above, and further in view of Nakano (US 2015/0049147).
With regard to claim 9, Lussier’s modified ink jet recording method discloses all the limitations of claim 1, but does not disclose wherein a gas-liquid interface is generated in a circulation path for circulating the aqueous clear ink composition.
However, Nakano teaches a gas-liquid interface is generated in a circulation path for circulating ink composition. [Para. 0062, 0110]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate a gas-liquid interface in the circulation path for circulating aqueous clear ink composition of Lussier’s method in order to generate aggregates when the ink is in contact with the atmosphere. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US 2018/0051182) as applied to claim 1 above, and further in view of Yoda (US 2018/0207940).
With regard to claim 10, Lussier’s modified ink jet recording method discloses all the limitations of claim 1, but does not disclose wherein the ink jet recording apparatus circulates the aqueous clear ink composition during standby.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to circulate the clear ink composition of Lussier during standby as taught by Yoda in order to create a batch of fluid or an on-demand stream of fluid.
With regard to claim 11, Lussier’s modified ink jet recording method discloses all the limitations of claim 10, but does not disclose wherein a circulation amount of the aqueous clear ink composition in the circulation return path during the standby is 0.5 g/min to 12 g/min per one ink jet head.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the method with a circulation amount of the aqueous clear ink composition in the circulation return path during the standby as being 0.5 g/min to 12 g/min per one ink jet head, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853